PER CURIAM.
The petition for writ of certiorari herein is granted and, pursuant to oral stipulation made by the respective parties at the *453oral argument of this cause before the Court, it is
Ordered that all of Order No. 4376, Docket No. 86-18S, entered June 11, 1968, following the paragraph thereof reading as follows, viz: “Based upon these findings, this Commission concludes that it must decline to approve the increased rates for which this utility has applied” is hereby quashed and stricken from said Order. As so amended, said Order is hereby approved.
It is so ordered.
CALDWELL, C. J., and ROBERTS, DREW, THORNAL, and ADAMS (retired) JJ., concur.